Exhibit 16.1 POWER OF ATTORNEY Each person whose signature appears below hereby constitutes and appoints the Secretary and Assistant Secretaries of FEDERATED INCOME SECURITIES TRUST and each of them, their true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for them and in their names, place and stead, in any and all capacities, to sign the Registration Statement on Form N-14 relating to the proposed reorganization of the Class A and Class C Shares of Federated Stock and California Muni Fund, a portfolio of Federated Income Securities Trust, into the Class A and Class C Shares of Federated Muni and Stock Advantage Fund, also a portfolio of Federated Income Securities Trust, and any amendments to the Registration Statement, including post-effective amendments; and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. SIGNATURES TITLE DATE /S/ John F. Donahu November 13, 2008 John F. Donahue Trustee /S/ J. Christopher Donahue November 13, 2008 J. Christopher Donahue President and Trustee (Principal Executive Officer) /S/ Richard A. Novak November 13, 2008 Richard A. Novak Treasurer (Principal Financial Officer) /S/ Thomas G. Bigley November 13, 2008 Thomas G. Bigley Trustee /S/ John T. Conroy, Jr. November 13, 2008 John T. Conroy, Jr. Trustee /S/ Nicholas P. Constantakis November 13, 2008 Nicholas P. Constantakis Trustee /S/ John F. Cunningham November 13, 2008 John F. Cunningham Trustee /S/ Peter E. Madden November 13, 2008 Peter E. Madden Trustee /S/ Charles F. Mansfield, Jr. November 13, 2008 Charles F. Mansfield, Jr. Trustee /S/ John E. Murray, Jr. November 13, 2008 John E. Murray, Jr. Trustee /S/ R. James Nicholson November 13, 2008 R. James Nicholson Trustee /S/ Thomas M. O’Neill November 13, 2008 Thomas M. O’Neill Trustee /S/ Marjorie P. Smuts November 13, 2008 Marjorie P. Smuts Trustee /S/ John S. Walsh November 13, 2008 John S. Walsh Trustee /S/ James F. Will November 13, 2008 James F. Will Trustee
